               Case 3:19-bk-33594-SHB                       Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                      Desc
                                                            Main Document    Page 1 of 79
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Timothy                                                          Stacey
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Jeremiah                                                         Dawn
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Shirley                                                          Shirley
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       Stacey Johnson
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6341                                                      xxx-xx-2632
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 3:19-bk-33594-SHB                     Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                     Desc
                                                         Main Document    Page 2 of 79
Debtor 1   Timothy Jeremiah Shirley
Debtor 2   Stacey Dawn Shirley                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 111 Guadal Canal Drive
                                 Maryville, TN 37803
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Blount
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              Case 3:19-bk-33594-SHB                       Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                      Desc
                                                           Main Document    Page 3 of 79
Debtor 1    Timothy Jeremiah Shirley
Debtor 2    Stacey Dawn Shirley                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District    E. District of TN      When      04/28/2014       Case number      14-31384 [No Discharge Issued]
                                              District                           When                       Case number
                                              District                           When                       Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                           When                                  Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                           When                                  Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 3:19-bk-33594-SHB                     Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                     Desc
                                                         Main Document    Page 4 of 79
Debtor 1    Timothy Jeremiah Shirley
Debtor 2    Stacey Dawn Shirley                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 3:19-bk-33594-SHB                      Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                    Desc
                                                           Main Document    Page 5 of 79
Debtor 1    Timothy Jeremiah Shirley
Debtor 2    Stacey Dawn Shirley                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 3:19-bk-33594-SHB                     Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                         Desc
                                                         Main Document    Page 6 of 79
Debtor 1    Timothy Jeremiah Shirley
Debtor 2    Stacey Dawn Shirley                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?                            100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion

20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Timothy Jeremiah Shirley                                      /s/ Stacey Dawn Shirley
                                 Timothy Jeremiah Shirley                                          Stacey Dawn Shirley
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     11/01/2019                                        Executed on     11/01/2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
              Case 3:19-bk-33594-SHB                        Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                   Desc
                                                            Main Document    Page 7 of 79
Debtor 1   Timothy Jeremiah Shirley
Debtor 2   Stacey Dawn Shirley                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Richard M. Mayer                 /s/ John P. Newton            Date         11/01/2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Richard M. Mayer / John P. Newton
                                Printed name

                                Law Offices of Mayer & Newton
                                Firm name

                                1111 Northshore Drive S-570
                                Knoxville, TN 37919
                                Number, Street, City, State & ZIP Code

                                Contact phone     (865) 588-5111                             Email address   mayerandnewton@mayerandnewton.com
                                5534 / 10817 TN
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 3:19-bk-33594-SHB      Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50          Desc
                            Main Document    Page 8 of 79




                                            01234546731ÿ9 12ÿ900
                                                          900


                   ÿ!ÿ!"#$%#&
'ÿ0(')*ÿ3+73ÿ,-ÿ.63,12ÿ/ÿ/ÿ73ÿ0ÿ,162,63ÿ45ÿ6/ÿ4,3+7ÿ8ÿ9+42217
21614:1;ÿ52, ÿ021;43ÿ072;ÿ57-7<1 1-3ÿ912:461=/ÿ'-6>ÿ;??7ÿ613+12@12>6, /ÿ7-
7<1-67ÿ7@@2,:1;ÿ@2=7-3ÿ3,ÿÿA>9>0>ÿÿÿ3,ÿ@2,:4;1ÿ621;43ÿ6,-=124-<ÿ4-ÿ3+1
7=312-ÿ64=32463ÿ,5ÿ1--1==11/ÿ7-ÿ4-;4:4;72ÿB,2ÿ<2,@Cÿ24154-<ÿ3+73ÿ6, @241;ÿD43+
3+1ÿ@2,:4=4,-=ÿ,5ÿÿA>9>0>ÿÿE+Fÿ7-;ÿ>
Gÿ;13ÿ21@77 1-3ÿ@27-ÿD7=ÿ-,3ÿ@21@721;>ÿ'5ÿ7ÿ;13ÿ21@77 1-3ÿ@27-ÿD7=ÿ@21@721;/ÿ7
6,@7ÿ,5ÿ3+1ÿ;13ÿ21@77 1-3ÿ@27-ÿ4=ÿ73376+1;ÿ3,ÿ3+4=ÿ61234546731>
+4=ÿ6,-=124-<ÿ=1==4,-ÿD7=ÿ6,-;631;ÿ7ÿ4-312-13>


6731ÿ.63,12ÿ/ÿ                        H7ÿ ?=?546+12,:1ÿ+121 7I1
                                            97 1ÿ546+12,:1ÿ+121 7I1
                                            4321ÿ021;43ÿ0,-=12,2


Jÿ'-;4:4;72=ÿD+,ÿD4=+ÿ3,ÿ5421ÿ7ÿ7-32@367ÿ67=1ÿ-;12ÿ34321ÿÿ,5ÿ3+1ÿA-431;ÿ93731=ÿH7-32@367
0,;1ÿ721ÿ21I421;ÿ3,ÿ5421ÿD43+ÿ3+1ÿA-431;ÿ93731=ÿH7-32@367ÿ0,23ÿ7ÿ6, @2131;ÿ61234546731ÿ,5
6,-=124-<ÿ52, ÿ3+1ÿ-,-@2,543ÿ ;<13ÿ7-;ÿ621;43ÿ6,-=124-<ÿ7<1-67ÿ3+73ÿ@2,:4;1;ÿ3+1ÿ4-;4:4;72
3+1ÿ6,-=124-<ÿ=12:461=ÿ7-;ÿ7ÿ6,@7ÿ,5ÿ3+1ÿ;13ÿ21@77 1-3ÿ@27-/ÿ45ÿ7-7/ÿ;1:12,@1;ÿ3+2,<+ÿ3+1
621;43ÿ6,-=124-<ÿ7<1-67>ÿKLLÿÿA>9>0>ÿÿE+Fÿ7-;ÿNEF>
Case 3:19-bk-33594-SHB      Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50          Desc
                            Main Document    Page 9 of 79




                                            01234546731ÿ9 12ÿ900
                                                          900


                   ÿ!ÿ!"#$%#&
'ÿ0(')*ÿ3+73ÿ,-ÿ.63,12ÿ/ÿ/ÿ73ÿ0ÿ,162,63ÿ45ÿ6/ÿ737618ÿ6ÿ7+42218
2161491:ÿ52, ÿ021:43ÿ072:ÿ57-7;1 1-3ÿ7129461</ÿ'-6=ÿ:>>7ÿ613+12?12=6, /ÿ7-
7;1-68ÿ7??2,91:ÿ?2<7-3ÿ3,ÿÿ@=7=0=ÿÿÿ3,ÿ?2,94:1ÿ621:43ÿ6,-<124-;ÿ4-ÿ3+1
7<312-ÿ64<32463ÿ,5ÿ1--1<<11/ÿ7-ÿ4-:494:72ÿA,2ÿ;2,?Bÿ24154-;ÿ3+73ÿ6, ?241:ÿC43+
3+1ÿ?2,94<4,-<ÿ,5ÿÿ@=7=0=ÿÿD+Eÿ7-:ÿ=
Fÿ:13ÿ21?78 1-3ÿ?27-ÿC7<ÿ-,3ÿ?21?721:=ÿ'5ÿ7ÿ:13ÿ21?78 1-3ÿ?27-ÿC7<ÿ?21?721:/ÿ7
6,?8ÿ,5ÿ3+1ÿ:13ÿ21?78 1-3ÿ?27-ÿ4<ÿ73376+1:ÿ3,ÿ3+4<ÿ61234546731=
+4<ÿ6,-<124-;ÿ<1<<4,-ÿC7<ÿ6,-:631:ÿ8ÿ4-312-13=


6731ÿ.63,12ÿ/ÿ                        G8ÿ ><>546+12,91ÿ+121 7H1
                                            97 1ÿ546+12,91ÿ+121 7H1
                                            4321ÿ021:43ÿ0,-<12,2


Iÿ'-:494:72<ÿC+,ÿC4<+ÿ3,ÿ5421ÿ7ÿ7-32?368ÿ67<1ÿ-:12ÿ34321ÿÿ,5ÿ3+1ÿ@-431:ÿ73731<ÿG7-32?368
0,:1ÿ721ÿ21H421:ÿ3,ÿ5421ÿC43+ÿ3+1ÿ@-431:ÿ73731<ÿG7-32?368ÿ0,23ÿ7ÿ6, ?2131:ÿ61234546731ÿ,5
6,-<124-;ÿ52, ÿ3+1ÿ-,-?2,543ÿ :;13ÿ7-:ÿ621:43ÿ6,-<124-;ÿ7;1-68ÿ3+73ÿ?2,94:1:ÿ3+1ÿ4-:494:72
3+1ÿ6,-<124-;ÿ<129461<ÿ7-:ÿ7ÿ6,?8ÿ,5ÿ3+1ÿ:13ÿ21?78 1-3ÿ?27-/ÿ45ÿ7-8/ÿ:1912,?1:ÿ3+2,;+ÿ3+1
621:43ÿ6,-<124-;ÿ7;1-68=ÿJKKÿÿ@=7=0=ÿÿD+Eÿ7-:ÿ0DE=
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                      Desc
                                                               Main Document   Page 10 of 79


 Fill in this information to identify your case:

 Debtor 1                  Timothy Jeremiah Shirley
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Stacey Dawn Shirley
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        Park Drive                                               From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Maryville, TN 37803                                      04/2017 to                                                                    From-To:
                                                                 06/2017

        243 W. Walt Street                                       From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Alcoa, TN 37701                                          03/2017 to                                                                    From-To:
                                                                 04/2017


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                   Desc
                                                               Main Document   Page 11 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $23,619.00            Wages, commissions,                  $0.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For last calendar year:                              Wages, commissions,                       $62,983.00            Wages, commissions,                  $0.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $34,415.00            Wages, commissions,            $3,000.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Child Support                                                    $0.00
 the date you filed for bankruptcy:

 For last calendar year:                           Child Support                                  $1,300.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:                Child Support                                       $0.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                       Desc
                                                               Main Document   Page 12 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Southeastern Emergency                                    Civil                      Blount County General                       Pending
       Pysicians, LLC                                                                       Sessions Court                              On appeal
       vs.                                                                                  928 E. Lamar Alexander                      Concluded
       Timothy J. Shirley                                                                   Pkwy
       CV25151                                                                              Maryville, TN 37804                      Hearing was set for
                                                                                                                                     06/21/2019


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                    Desc
                                                               Main Document   Page 13 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)


       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened
       Fishtail Financial                                        2014 Kia Soul                                                06/01/2019               Unknown
       8413 Kingston Pike
       Knoxville, TN 37919                                           Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Lendmark Financial Services, Inc.                         2007 Ford F250                                               07/01/2019               Unknown
       1121 Hunters Crossing Drive
       Alcoa, TN 37701-1852                                          Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                     Desc
                                                               Main Document   Page 14 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Offices of Mayer & Newton                                 Attorney Fees                                            06/27/2019                $1,275.00
       1111 Northshore Drive S-570                                                                                            10/18/2019
       Knoxville, TN 37919                                                                                                    11/01/2019
       mayerandnewton@mayerandnewton.c                                                                                        ($763.00) paid
       om                                                                                                                     by Sandra
                                                                                                                              Shirley

       Credit Card Management Services, Inc.                         Pre-Filing Credit Counseling Fee                         06/27/2019                    $24.00
       dba DebtHelper
       P.O. Box 220597
       West Palm Beach, FL 33422


       Credit Card Management Services, Inc.                         Pre-Discharge Education Fee                              06/27/2019                    $14.00
       dba DebtHelper
       P.O. Box 220597
       West Palm Beach, FL 33422


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Sandra Shirley                                                2002 Chevy Malibu                          Debtors fixed vehicle           July 2019
                                                                     purchased off Craig's List                 and transferred title of
                                                                     for $300.00                                vehicle to Mother; No
       Mother                                                                                                   money received




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                Desc
                                                               Main Document   Page 15 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                          Case number (if known)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                     Date Transfer was
                                                                                                                                           made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was        Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,       before closing or
       Code)                                                                                                            moved, or                    transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                          have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                  have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Samantha Hickman                                              111 Guadal Canal Drive                 2003 Chrysler Town &                   $1,500.00
       1433 Dalton Street                                            Maryville, TN 37803                    Country Van
       Alcoa, TN 37701




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                         Desc
                                                               Main Document   Page 16 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                              Case number (if known)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Volunteer Pride LLC                                       Trucking                                            EIN:       XX-XXXXXXX
       111 Guadal Canal Drive
       Maryville, TN 37803                                       Interstate Tax & Accounting                         From-To    01/24/2019 to 07/15/2019




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                       Desc
                                                               Main Document   Page 17 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                     page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                Desc
                                                               Main Document   Page 18 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                                         Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Timothy Jeremiah Shirley                                            /s/ Stacey Dawn Shirley
 Timothy Jeremiah Shirley                                                Stacey Dawn Shirley
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     11/01/2019                                                     Date     11/01/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                               Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                        Desc
                                                                    Main Document   Page 19 of 79
 Fill in this information to identify your case:

 Debtor 1                   Timothy Jeremiah Shirley
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Stacey Dawn Shirley
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                3,490.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $                3,490.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                1,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                2,500.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             223,765.99


                                                                                                                                     Your total liabilities $               227,265.99


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,374.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,395.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                           Desc
                                                               Main Document   Page 20 of 79
 Debtor 1      Timothy Jeremiah Shirley
 Debtor 2      Stacey Dawn Shirley                                                        Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       6,637.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              2,500.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 2,500.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                Desc
                                                               Main Document   Page 21 of 79
 Fill in this information to identify your case and this filing:

 Debtor 1                   Timothy Jeremiah Shirley
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Stacey Dawn Shirley
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Dodge                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
           Model:      Van                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Year:                                                     Debtor 2 only
                                                                                                                              Current value of the      Current value of the
           Approximate mileage:                                      Debtor 1 and Debtor 2 only                               entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                                $1,000.00                  $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $1,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.


Official Form 106A/B                                                         Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                              Desc
                                                               Main Document   Page 22 of 79
 Debtor 1       Timothy Jeremiah Shirley
 Debtor 2       Stacey Dawn Shirley                                                                 Case number (if known)

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    LR Suit, Microwave                                                                                             $420.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 TVs, Video Game System, Computer                                                                           $1,300.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                       $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    4 Rings                                                                                                          $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $1,970.00


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 3:19-bk-33594-SHB                                           Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                  Desc
                                                                              Main Document   Page 23 of 79
 Debtor 1          Timothy Jeremiah Shirley
 Debtor 2          Stacey Dawn Shirley                                                                                        Case number (if known)

 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Bank of America                                                         $0.00



                                              17.2.       Savings                                 Bank of America                                                         $0.00



                                              17.3.       Prepaid Card                            Walmart                                                               $20.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Volunteer Pride LLC; Assets of LLC is a lease
                                                  with Carter Express Inc.                                                         100%          %                        $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                              Rental Deposit                                      Landlord                                                            $300.00


Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 3:19-bk-33594-SHB                            Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                               Desc
                                                               Main Document   Page 24 of 79
 Debtor 1        Timothy Jeremiah Shirley
 Debtor 2        Stacey Dawn Shirley                                                                     Case number (if known)


                                      Electric Deposit                   Alcoa Electric                                                             $200.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Potential SS Benefits                                                                       Unknown


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No


Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 3:19-bk-33594-SHB                                 Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                             Desc
                                                                    Main Document   Page 25 of 79
 Debtor 1        Timothy Jeremiah Shirley
 Debtor 2        Stacey Dawn Shirley                                                                                             Case number (if known)

        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................      $520.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                             The market values listed with regard to all items in Schedule B
                                             represent the debtor's opinion as to the market value. The sole
                                             opinion of the Debtor(s) was arrived without resort to the outside
                                             sources and are based upon their view of sales of used personal
                                             property in "as is" condition considering a relatively quick sale in the
                                             open market place. The "market value" is not intended to indicate
                                             original cost or replacement value as may be used for homeowners
                                             insurance or other legal purposes.                                                                                           $0.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                            $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 3:19-bk-33594-SHB                                   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                Desc
                                                                       Main Document   Page 26 of 79
 Debtor 1         Timothy Jeremiah Shirley
 Debtor 2         Stacey Dawn Shirley                                                                                                   Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                  $0.00
 56. Part 2: Total vehicles, line 5                                                                             $1,000.00
 57. Part 3: Total personal and household items, line 15                                                        $1,970.00
 58. Part 4: Total financial assets, line 36                                                                     $520.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $3,490.00             Copy personal property total        $3,490.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $3,490.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                      Desc
                                                               Main Document   Page 27 of 79
 Fill in this information to identify your case:

 Debtor 1                 Timothy Jeremiah Shirley
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Stacey Dawn Shirley
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      LR Suit, Microwave                                                  $420.00                                  $420.00     Tenn. Code Ann. § 26-2-103
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      4 TVs, Video Game System,                                       $1,300.00                                  $1,300.00     Tenn. Code Ann. § 26-2-103
      Computer
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing                                                            $200.00                                  $200.00     Tenn. Code Ann. § 26-2-104
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      4 Rings                                                              $50.00                                   $50.00     Tenn. Code Ann. § 26-2-104
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Prepaid Card: Walmart                                                $20.00                                   $20.00     Tenn. Code Ann. § 26-2-103
      Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                         Desc
                                                               Main Document   Page 28 of 79
 Debtor 1    Timothy Jeremiah Shirley
 Debtor 2    Stacey Dawn Shirley                                                                         Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Rental Deposit: Landlord                                            $300.00                                   $300.00        Tenn. Code Ann. § 26-2-103
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Electric Deposit: Alcoa Electric                                    $200.00                                   $200.00        Tenn. Code Ann. § 26-2-103
     Line from Schedule A/B: 22.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Potential SS Benefits                                            Unknown                                                     Tenn. Code Ann. §§
     Line from Schedule A/B: 30.1                                                                                                 26-2-111(1)(A),(B),(C)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                             Desc
                                                               Main Document   Page 29 of 79
 Fill in this information to identify your case:

 Debtor 1                   Timothy Jeremiah Shirley
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Stacey Dawn Shirley
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Money To Go                              Describe the property that secures the claim:                   $1,000.00                $1,000.00                    $0.00
         Creditor's Name                          Dodge Van

                                                  As of the date you file, the claim is: Check all that
         2421 E. Broadway Ave.                    apply.
         Maryville, TN 37804                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Vehicle Lien
       community debt

 Date debt was incurred          Unknown                   Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                                  $1,000.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                 $1,000.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                       Desc
                                                               Main Document   Page 30 of 79
 Fill in this information to identify your case:

 Debtor 1                     Timothy Jeremiah Shirley
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Stacey Dawn Shirley
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                          $2,500.00             $2,500.00                    $0.00
              Priority Creditor's Name
              Centralized Insolvency                                 When was the debt incurred?           2018
              Operations
              P.O. Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Taxes Owing


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              36978                                                Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 31 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.1      ABC/Amega                                                  Last 4 digits of account number       5259                                               $247.00
          Nonpriority Creditor's Name
          500 Seneca Street, #400                                    When was the debt incurred?           Unknown
          Buffalo, NY 14204-1963
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.2      Alcoa Tenn Federal Credit Union                            Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          124 N. Hall Road                                           When was the debt incurred?           2018
          P.O. Box 9001
          Alcoa, TN 37701-9001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.3      All Womens Care PLLC                                       Last 4 digits of account number       1038                                             $4,448.00
          Nonpriority Creditor's Name
          250 Cherokee Prof. Park                                    When was the debt incurred?           2018
          Maryville, TN 37804
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 32 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.4      Anesthesia Medical Alliance                                Last 4 digits of account number       3237                                               $520.00
          Nonpriority Creditor's Name
          P.O. Box 51724                                             When was the debt incurred?           2009
          Knoxville, TN 37950-1724
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.5      App of Tennessee ED, PLLC                                  Last 4 digits of account number       0066                                             $2,663.00
          Nonpriority Creditor's Name
          PO Box 59003                                               When was the debt incurred?           2019
          Knoxville, TN 37950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses (#2611802160006)


 4.6      Associated Pathologists LLC                                Last 4 digits of account number       0115                                                 $26.00
          Nonpriority Creditor's Name
          c/o PathGroup                                              When was the debt incurred?           Unknown
          P.O. Box 740858
          Cincinnati, OH 45274-0858
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 33 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

          Association of University
 4.7      Radiologists                                               Last 4 digits of account number       2914                                                 $25.00
          Nonpriority Creditor's Name
          1924 Alcoa Highway                                         When was the debt incurred?           2011
          Knoxville, TN 37920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.8      AT & T Services, Inc.                                      Last 4 digits of account number       7000                                               $704.00
          Nonpriority Creditor's Name
          Attn: Karen A. Cavagnaro Lead                              When was the debt incurred?           2014
          Paralegal
          One AT&T Way, Room 3A 231
          Bedminster, NJ 07921
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.9      Atmos Energy                                               Last 4 digits of account number       9RG0                                               $116.00
          Nonpriority Creditor's Name
          P.O. Box 619785                                            When was the debt incurred?           2010
          Dallas, TX 75261-9785
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 34 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.1
 0        Bank of America                                            Last 4 digits of account number                                                            $30.00
          Nonpriority Creditor's Name
          P.O. Box 15019                                             When was the debt incurred?           Unknown
          Wilmington, DE 19886-3634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.1      Blount Gastroenterology
 1        Associates, PC                                             Last 4 digits of account number                                                        $1,337.31
          Nonpriority Creditor's Name
          1706 E. Lamar Alexander Pkwy.                              When was the debt incurred?
          Maryville, TN 37804
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.1
 2        Blount Memorial Hospital                                   Last 4 digits of account number       0001                                          $100,287.00
          Nonpriority Creditor's Name
          907 E. Lamar Alexander Pkwy.                               When was the debt incurred?           2016-2018
          Maryville, TN 37804-5016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical Expenses (#94232870001,
                                                                                         #9432602001, #9423287001, #93974580001,
              Yes                                                       Other. Specify   #94295500001)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 35 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.1
 3        Blount Memorial Physicians Group                           Last 4 digits of account number       7057                                               $367.50
          Nonpriority Creditor's Name
          PO Box 5629                                                When was the debt incurred?           2019
          Maryville, TN 37802-5629
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses (#0001000000222874)


 4.1
 4        Blount Pathologists, LLC                                   Last 4 digits of account number       BPL1                                               $240.00
          Nonpriority Creditor's Name
          P.O. Box 3317                                              When was the debt incurred?           Unknown
          Indianapolis, IN 46206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.1
 5        Blue Cross/Blue Shield of TN                               Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          801 Pine Street                                            When was the debt incurred?           2018
          Chattanooga, TN 37402-2555
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 36 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.1
 6        Capital One                                                Last 4 digits of account number       5537                                               $120.00
          Nonpriority Creditor's Name
          PO Box 30285                                               When was the debt incurred?           2013
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft Fees


 4.1
 7        Carter Express Inc.                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4020 W. 73rd Street                                        When was the debt incurred?           2019
          Anderson, IN 46011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice Purposes Only


 4.1
 8        Charter Communications                                     Last 4 digits of account number       7169                                               $401.00
          Nonpriority Creditor's Name
          PO Box 9001933                                             When was the debt incurred?           2013
          Louisville, KY 40290-1933
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 37 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.1
 9        Check Into Cash                                            Last 4 digits of account number       9JEQ                                               $177.00
          Nonpriority Creditor's Name
          P.O. Box 550                                               When was the debt incurred?           2014
          201 Keith St., Ste. 80
          Cleveland, TN 37364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cash Advance


 4.2
 0        Classic Credit Company                                     Last 4 digits of account number                                                        $3,124.00
          Nonpriority Creditor's Name
          612 W.Lamar Alexander Pkwy.                                When was the debt incurred?           Unknown
          Maryville, TN 37801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance


 4.2
 1        Classic Credit Company                                     Last 4 digits of account number                                                        $2,000.00
          Nonpriority Creditor's Name
          612 W.Lamar Alexander Pkwy.                                When was the debt incurred?           2017
          Maryville, TN 37801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Signature Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 38 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.2
 2        Comcast                                                    Last 4 digits of account number                                                          $200.00
          Nonpriority Creditor's Name
          P.O. Box 530099                                            When was the debt incurred?           2016
          Atlanta, GA 30353-0099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.2
 3        Daniel Trotter                                             Last 4 digits of account number                                                        $2,437.00
          Nonpriority Creditor's Name
          3612 Louisville Road                                       When was the debt incurred?           2013
          Louisville, TN 37777
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Auto Accident


 4.2
 4        DirecTV                                                    Last 4 digits of account number       1569                                             $1,200.00
          Nonpriority Creditor's Name
          P.O. Box 9001069                                           When was the debt incurred?           2009-2013
          Louisville, KY 40290-1069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 39 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.2
 5        Dish Network                                               Last 4 digits of account number       3182                                               $340.00
          Nonpriority Creditor's Name
          9601 S. Meridian Blvd.                                     When was the debt incurred?           2010
          Englewood, CO 80112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.2
 6        East TN Children's Hospital                                Last 4 digits of account number       8213                                             $1,538.00
          Nonpriority Creditor's Name
          P.O. Box 2528                                              When was the debt incurred?           2012
          Knoxville, TN 37901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.2
 7        Easy Way Used Cars                                         Last 4 digits of account number                                                      $14,000.00
          Nonpriority Creditor's Name
          4726 Clinton Hwy.                                          When was the debt incurred?           2016
          Knoxville, TN 37912
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 40 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.2      Fingerhut/Direct Marketing
 8        Inc./Webbank                                               Last 4 digits of account number                                                          $224.00
          Nonpriority Creditor's Name
          P.O. Box 166                                               When was the debt incurred?           Unknown
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.2
 9        Fishtail Financial                                         Last 4 digits of account number                                                      $14,000.00
          Nonpriority Creditor's Name
          8413 Kingston Pike                                         When was the debt incurred?           2018
          Knoxville, TN 37919
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance on 2014 Kia Soul


 4.3      Fort Sanders Loudon Medical
 0        Center                                                     Last 4 digits of account number       3267                                               $254.27
          Nonpriority Creditor's Name
          c/o Wakefield and Associates, Inc.                         When was the debt incurred?           2019
          (1)
          PO Box 59003
          Knoxville, TN 37950-9003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical Expenses
              Yes                                                       Other. Specify   [W&A Acct #01-193141715]




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 41 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.3
 1        Ft. Loudon Medical Center                                  Last 4 digits of account number       3267                                               $254.00
          Nonpriority Creditor's Name
          P.O. Box 52768                                             When was the debt incurred?           Unknown
          Knoxville, TN 37950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.3      Ft. Sanders Regional Medical
 2        Center                                                     Last 4 digits of account number       2415                                               $553.00
          Nonpriority Creditor's Name
          Knoxville Business Office Services                         When was the debt incurred?           Unknown
          1420 Centerpoint Blvd Bldg C
          Knoxville, TN 37932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.3      Geico Advantage Insurance
 3        Company                                                    Last 4 digits of account number                                                            $25.91
          Nonpriority Creditor's Name
          One Geico Plaza                                            When was the debt incurred?
          Bethesda, MD 20810-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 42 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.3
 4        Grainger                                                   Last 4 digits of account number       1797                                               $960.00
          Nonpriority Creditor's Name
          P.O. Box 419267                                            When was the debt incurred?           2019
          Kansas City, MO 64141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.3
 5        Green Bank                                                 Last 4 digits of account number                                                          $400.00
          Nonpriority Creditor's Name
          2215 E. Lamar Alexander Parkway                            When was the debt incurred?           Unknown
          Maryville, TN 37801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft Fees


 4.3
 6        I-Deal Auto Sales                                          Last 4 digits of account number                                                        $4,000.00
          Nonpriority Creditor's Name
          1771 W. Broadway Avenue                                    When was the debt incurred?           2019
          Maryville, TN 37801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Down Payment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 43 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.3
 7        I-Deal Auto Sales                                          Last 4 digits of account number                                                      $13,952.00
          Nonpriority Creditor's Name
          1771 W. Broadway                                           When was the debt incurred?           2019
          Maryville, TN 37801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance


 4.3
 8        LeConte Radiology                                          Last 4 digits of account number       5944                                             $1,016.00
          Nonpriority Creditor's Name
          P.O. Box 1445                                              When was the debt incurred?           2018
          Indianapolis, IN 46206-1445
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.3
 9        Lendmark Financial Services, Inc.                          Last 4 digits of account number       2898                                           $11,000.00
          Nonpriority Creditor's Name
          1121 Hunters Crossing Drive                                When was the debt incurred?           2019
          Alcoa, TN 37701-1852
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance on 2007 Ford F250




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 44 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.4
 0        Lexington Medical Center                                   Last 4 digits of account number       7736                                               $135.00
          Nonpriority Creditor's Name
          2720 Sunset Blvd.                                          When was the debt incurred?           Unknown
          West Columbia, SC 29169
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.4
 1        Luling Emergency Physicians                                Last 4 digits of account number       8874                                               $320.00
          Nonpriority Creditor's Name
          P.O. Box 2283                                              When was the debt incurred?           2013
          Mansfield, TX 76063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.4
 2        Maryville Anesthesiologists, PC                            Last 4 digits of account number       1315                                               $234.00
          Nonpriority Creditor's Name
          P.O. Box 3181                                              When was the debt incurred?           2010
          Indianapolis, IN 46206-3181
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 45 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.4
 3        Mid South Acceptance                                       Last 4 digits of account number       2776                                           $13,311.00
          Nonpriority Creditor's Name
          1800 Mount Vernon                                          When was the debt incurred?           2013
          Cleveland, TN 37311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance on 2005 Ford Free Style


 4.4
 4        OrthoTennessee                                             Last 4 digits of account number       8910                                               $819.00
          Nonpriority Creditor's Name
          P.O. Box 59003                                             When was the debt incurred?           2019
          Knoxville, TN 37950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.4
 5        Park Med Urgent Care Center                                Last 4 digits of account number       66N1                                                 $70.00
          Nonpriority Creditor's Name
          P.O. Box 740023                                            When was the debt incurred?           2009
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 46 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.4
 6        Progressive Leasing, LLC                                   Last 4 digits of account number                                                        $1,000.00
          Nonpriority Creditor's Name
          P.O. Box 413110                                            When was the debt incurred?           2018
          Salt Lake City, UT 84141-3110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.4
 7        Regional Obstetrical Consultants                           Last 4 digits of account number       7583                                                 $28.00
          Nonpriority Creditor's Name
          1930 Alcoa Hwy A                                           When was the debt incurred?           2008
          Knoxville, TN 37920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.4
 8        Reports, Inc.                                              Last 4 digits of account number       0684                                             $1,538.00
          Nonpriority Creditor's Name
          PO Box 10305                                               When was the debt incurred?           Unknown
          Knoxville, TN 37939
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 47 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.4
 9        SDI Division Inc.                                          Last 4 digits of account number       6364                                             $2,437.00
          Nonpriority Creditor's Name
          136 S. Main Street                                         When was the debt incurred?           2013
          Spanish Fork, UT 84660
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Auto Accident


 4.5
 0        Security Finance                                           Last 4 digits of account number                                                          $305.00
          Nonpriority Creditor's Name
          P.O. Box 3146                                              When was the debt incurred?           Unknown
          Spartanburg, SC 29304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Signature Loan


 4.5      Southeastern Emergency
 1        Physicians, LLC                                            Last 4 digits of account number       1881                                             $1,439.00
          Nonpriority Creditor's Name
          P O Box 740023                                             When was the debt incurred?           Unknown
          Cincinnati, OH 45274-0023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses - Lawsuit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 48 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.5      Springleaf Financial/American
 2        General                                                    Last 4 digits of account number       3613                                             $7,301.00
          Nonpriority Creditor's Name
          600 North Royal Ave.                                       When was the debt incurred?           Unknown
          Evansville, IN 47715
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.5
 3        Sprint Corp.                                               Last 4 digits of account number                                                        $1,195.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept.                                     When was the debt incurred?           2018
          P.O. Box 7949
          Overland Park, KS 66207-0949
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.5
 4        Sun Loan Company                                           Last 4 digits of account number       6168                                                 $50.00
          Nonpriority Creditor's Name
          254 Spencer Lane                                           When was the debt incurred?           2006
          San Antonio, TX 78201-2016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Signature Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 49 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.5
 5        Suntrust Bank                                              Last 4 digits of account number       3978                                               $113.00
          Nonpriority Creditor's Name
          ATTN: Bankruptcy Dept. RVW 3034                            When was the debt incurred?           Unknown
          P.O. Box 27767
          Richmond, VA 23261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdraft Fees


 4.5
 6        Tennova-St. Mary's Medical Center                          Last 4 digits of account number                                                          $720.00
          Nonpriority Creditor's Name
          Physicians Regional Medical Center                         When was the debt incurred?           2009
          P.O. Box 743764
          Atlanta, GA 30374-3764
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.5
 7        The Canyon & Knox Landing                                  Last 4 digits of account number                                                        $3,000.00
          Nonpriority Creditor's Name
          600 E. Inskip Drive                                        When was the debt incurred?           2016
          Knoxville, TN 37912
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Back Rent




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 50 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.5
 8        TN Dept of Financial Respon.                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          c/o TN Attorney General's Office                           When was the debt incurred?           2003
          Bankruptcy Division
          P.O. Box 20207
          Nashville, TN 37202-0207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Auto Accident - Notice Purposes Only


 4.5
 9        Topside Family Physicians                                  Last 4 digits of account number       5762                                               $114.00
          Nonpriority Creditor's Name
          1921 Topside Road, Ste. 200                                When was the debt incurred?           Unknown
          Louisville, TN 37777
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.6
 0        ULine                                                      Last 4 digits of account number       5259                                               $247.00
          Nonpriority Creditor's Name
          P.O. Box 88741                                             When was the debt incurred?           2019
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 51 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.6
 1        United Auto Sales                                          Last 4 digits of account number                                                              $1.00
          Nonpriority Creditor's Name
          4950 Chapman Hwy.                                          When was the debt incurred?           2013
          Knoxville, TN 37920
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency Balance on 2005 Dodge Caravan


 4.6
 2        UT Medical Center                                          Last 4 digits of account number       9600                                                 $68.00
          Nonpriority Creditor's Name
          P.O. Box 51388                                             When was the debt incurred?           2010
          Knoxville, TN 37950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.6
 3        Verizon Wireless                                           Last 4 digits of account number       9244                                             $1,934.00
          Nonpriority Creditor's Name
          P.O. Box 650051                                            When was the debt incurred?           2013
          Dallas, TX 75265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                               Main Document   Page 52 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.6
 4        Vista Radiology, PC                                        Last 4 digits of account number       1486                                               $410.00
          Nonpriority Creditor's Name
          Department 888302                                          When was the debt incurred?           Unknown
          Knoxville, TN 37995-8302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses


 4.6
 5        Wakefield & Associates                                     Last 4 digits of account number       5009                                             $1,660.00
          Nonpriority Creditor's Name
          7005 Middlebrook Pike                                      When was the debt incurred?           2018
          P.O. Box 50250
          Knoxville, TN 37950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account


 4.6
 6        Walgreens                                                  Last 4 digits of account number                                                            $70.00
          Nonpriority Creditor's Name
          Take Care Health Systems                                   When was the debt incurred?           2019
          P.O. Box 74008594
          Chicago, IL 60674-8594
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Expenses




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                   Desc
                                                               Main Document   Page 53 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 4.6
 7         Wholesale Collectors                                      Last 4 digits of account number       1797                                                       $960.00
           Nonpriority Creditor's Name
           P.O. Box 5213                                             When was the debt incurred?           Unknown
           Janesville, WI 53547
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Open Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 App of Tennessee ED, PLLC                                     Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 23419                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241-4419
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Astro Enterprises, Inc.                                       Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4020 W. 73rd Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Anderson, IN 46011
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Blount Co. General Sessions Court                             Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Clerk                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 928 E. Lamar Alexander Pkwy
 Maryville, TN 37804
                                                               Last 4 digits of account number                  5151

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Blount Memorial Hospital                                      Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9830                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Maryville, TN 37802-9830
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Blount Memorial Physicians Group                              Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 9820                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Maryville, TN 37802
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Blue Cross/Blue Shield of TN                                  Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Cameron Hill Circle                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Chattanooga, TN 37402
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CDE Group                                                     Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 126                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50704
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                   Desc
                                                               Main Document   Page 54 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chex Systems                                                  Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consumer Relations                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 7805 Hudson Road, Ste. 100
 Saint Paul, MN 55125
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chex Systems                                                  Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consumer Relations                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 7805 Hudson Road, Ste. 100
 Saint Paul, MN 55125
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chex Systems                                                  Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consumer Relations                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 7805 Hudson Road, Ste. 100
 Saint Paul, MN 55125
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast Cablevision                                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5720 Asheville Highway                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37924-2701
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Commonwealth Financial Systems                                Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 245 N. Main Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Dickson City, PA 18519
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Payment Processing Center                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 55126
 Boston, MA 02205-5126
                                                               Last 4 digits of account number                  1649

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Protection Association, L.P.                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 802068                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75380-2068
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Creditone LLC                                                 Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Dept. 851                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 4115
 Concord, CA 94524
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Diversified Adjustment Services,                              Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Imc.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 551268
 Jacksonville, FL 32255-1268
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC, LLC                                                      Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 57610                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ERC, LLC                                                      Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 25 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                   Desc
                                                               Main Document   Page 55 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 P.O. Box 57547                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ft. Loudon Medical Center                                     Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Knoxville Business Office Services                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Bldg. C
 1420 Centerpoint Blvd.
 Knoxville, TN 37932
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ft. Sanders Regional Medical Center                           Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Department 888001                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37995-0001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HCFS Healthcare Financial                                     Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Services, LLC                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Alcoa Billing Center
 3429 Regal Drive
 Alcoa, TN 37701-3265
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 HRRG                                                          Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 8486                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Coral Springs, FL 33075
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 I.C. System, Inc.                                             Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 444 Hwy. 96 East                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 64794
 Saint Paul, MN 55164-0794
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Kenny L. Saffles, Esq.                                        Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Howard H. Baker Jr. US Courthouse                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 800 Market Street, #211
 Knoxville, TN 37901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Laura Tragesser Weber, Atty.                                  Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Wakefield & Associates fka RRC                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 51272
 Knoxville, TN 37950-1272
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lendmark Financial Services, Inc.                             Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2118 Usher St. N.W.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 2969
 Covington, GA 30015-7969
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPRTO South-East, LLC                                         Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 256 West Data Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Draper, UT 84020
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Online Collections                                            Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1489
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 26 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                     Desc
                                                               Main Document   Page 56 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                             Case number (if known)

 Winterville, NC 28590                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Optima Recovery Services, LLC                                 Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6215 Kingston Pike, Ste. B                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 52968
 Knoxville, TN 37950-2968
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Optima Recovery Services, LLC                                 Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 6215 Kingston Pike, Ste. B                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 52968
 Knoxville, TN 37950-2968
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Optima Recovery Services, LLC                                 Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6215 Kingston Pike, Ste. B                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 52968
 Knoxville, TN 37950-2968
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Optima Recovery Services, LLC                                 Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6215 Kingston Pike, Ste. B                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 52968
 Knoxville, TN 37950-2968
                                                               Last 4 digits of account number                    7893

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OrthoTennessee                                                Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 260 Ft. Sanders West Blvd.                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37922
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Finance Co.                                      Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1686                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Greeley, CO 80632
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Reports, Inc.                                                 Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 10305                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37939
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Springleaf Financial Services                                 Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 204 S. Calderwood Street, Ste. J                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Alcoa, TN 37701-2106
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stellar Recovery                                              Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4500 Salisburg Road, Ste. 10                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stellar Recovery                                              Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1234                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Mill, SC 29716-1234
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 27 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                                   Desc
                                                               Main Document   Page 57 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                            Case number (if known)

 Sunrise Acceptance, Inc.                                      Line 4.43 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2577                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, TN 37320-2577
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 University Radiology                                          Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 5401 Kingston Pike, Suite 540                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37919-5054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7005 Middlebrook Pike                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 50250
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 William F. McCormick, Sr. Cnsl                                Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Office of the Attorney General                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Bankruptcy Unit
 426 5th Avenue, 2nd Floor
 Nashville, TN 37243-0489
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 28 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                   Desc
                                                               Main Document   Page 58 of 79
 Debtor 1 Timothy Jeremiah Shirley
 Debtor 2 Stacey Dawn Shirley                                                                           Case number (if known)

 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                 2,500.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                 2,500.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              223,765.99

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              223,765.99




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 3:19-bk-33594-SHB                           Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                  Desc
                                                                 Main Document   Page 59 of 79
 Fill in this information to identify your case:

 Debtor 1                  Timothy Jeremiah Shirley
                           First Name                         Middle Name            Last Name

 Debtor 2                  Stacey Dawn Shirley
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Astro Enterprises, Inc.                                                    Truck Lease
               4020 W. 73rd Street
               Anderson, IN 46011




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 3:19-bk-33594-SHB                               Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                    Desc
                                                                    Main Document   Page 60 of 79
 Fill in this information to identify your case:

 Debtor 1                   Timothy Jeremiah Shirley
                            First Name                            Middle Name       Last Name

 Debtor 2                   Stacey Dawn Shirley
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 3:19-bk-33594-SHB                  Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                   Desc
                                                      Main Document   Page 61 of 79


Fill in this information to identify your case:

Debtor 1                      Timothy Jeremiah Shirley

Debtor 2                      Stacey Dawn Shirley
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF TENNESSEE

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Dump Truck Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Blount Excavating Inc.

       Occupation may include student        Employer's address
                                                                   3700 Garner Circle
       or homemaker, if it applies.
                                                                   Maryville, TN 37803

                                             How long employed there?         1.5 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,823.00      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,823.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 3:19-bk-33594-SHB                  Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                       Desc
                                                   Main Document   Page 62 of 79

Debtor 1   Timothy Jeremiah Shirley
Debtor 2   Stacey Dawn Shirley                                                                   Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,823.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        449.00       $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               0.00
     5e.    Insurance                                                                     5e.        $          0.00       $               0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               0.00
     5g.    Union dues                                                                    5g.        $          0.00       $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            449.00       $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,374.00       $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,374.00 + $           0.00 = $           3,374.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           3,374.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: 1. Above figure includes any overtime, which varies from week to week




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
         Case 3:19-bk-33594-SHB                       Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                           Desc
                                                      Main Document   Page 63 of 79


Fill in this information to identify your case:

Debtor 1                 Timothy Jeremiah Shirley                                                          Check if this is:
                                                                                                               An amended filing
Debtor 2                 Stacey Dawn Shirley                                                                   A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF TENNESSEE                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  5                    Yes
                                                                                                                                             No
                                                                                   Son                                  6                    Yes
                                                                                                                                             No
                                                                                   Son                                  11                   Yes
                                                                                                                                             No
                                                                                   Daughter                             12                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              675.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             50.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 3:19-bk-33594-SHB                         Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                               Desc
                                                       Main Document   Page 64 of 79

Debtor 1     Timothy Jeremiah Shirley
Debtor 2     Stacey Dawn Shirley                                                                       Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 250.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                925.00
8.    Childcare and children’s education costs                                                 8. $                                                 80.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                390.00
10.   Personal care products and services                                                    10. $                                                 110.00
11.   Medical and dental expenses                                                            11. $                                                 175.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 325.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  65.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: IRS Set Aside                                                                 16. $                                                  50.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Work Lunches                                                        21. +$                                                150.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,395.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,395.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,374.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,395.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 -21.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 3:19-bk-33594-SHB                          Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                                 Desc
                                                               Main Document   Page 65 of 79




 Fill in this information to identify your case:

 Debtor 1                    Timothy Jeremiah Shirley
                             First Name                     Middle Name             Last Name

 Debtor 2                    Stacey Dawn Shirley
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Timothy Jeremiah Shirley                                              X   /s/ Stacey Dawn Shirley
              Timothy Jeremiah Shirley                                                  Stacey Dawn Shirley
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       11/01/2019                                                     Date    11/01/2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                    Desc
                                                               Main Document   Page 66 of 79
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                         Desc
                                                               Main Document   Page 67 of 79


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                        Desc
                                                               Main Document   Page 68 of 79
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50                       Desc
                                                               Main Document   Page 69 of 79
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 3:19-bk-33594-SHB                             Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50               Desc
                                                               Main Document   Page 70 of 79




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
            Timothy Jeremiah Shirley
 In re      Stacey Dawn Shirley                                                                              Case No.
                                                                                   Debtor(s)                 Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date: 11/01/2019                                                       /s/ Timothy Jeremiah Shirley
                                                                        Timothy Jeremiah Shirley
                                                                        Signature of Debtor

 Date: 11/01/2019                                                       /s/ Stacey Dawn Shirley
                                                                        Stacey Dawn Shirley
                                                                        Signature of Debtor

 Date: 11/01/2019                                                       /s/ Richard M. Mayer      /s/ John P. Newton
                                                                        Signature of Attorney
                                                                        Richard M. Mayer / John P. Newton
                                                                        Law Offices of Mayer & Newton
                                                                        1111 Northshore Drive S-570
                                                                        Knoxville, TN 37919
                                                                        (865) 588-5111 Fax: (865) 588-6143




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                             Main Document   Page 71 of 79

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ABC/Amega
                        500 Seneca Street, #400
                        Buffalo, NY 14204-1963

                        Alcoa Tenn Federal Credit Union
                        124 N. Hall Road
                        P.O. Box 9001
                        Alcoa, TN 37701-9001

                        All Womens Care PLLC
                        250 Cherokee Prof. Park
                        Maryville, TN 37804

                        Anesthesia Medical Alliance
                        P.O. Box 51724
                        Knoxville, TN 37950-1724

                        App of Tennessee ED, PLLC
                        PO Box 59003
                        Knoxville, TN 37950

                        App of Tennessee ED, PLLC
                        PO Box 23419
                        Jacksonville, FL 32241-4419

                        Associated Pathologists LLC
                        c/o PathGroup
                        P.O. Box 740858
                        Cincinnati, OH 45274-0858

                        Association of University Radiologists
                        1924 Alcoa Highway
                        Knoxville, TN 37920

                        Astro Enterprises, Inc.
                        4020 W. 73rd Street
                        Anderson, IN 46011

                        AT & T Services, Inc.
                        Attn: Karen A. Cavagnaro Lead Paralegal
                        One AT&T Way, Room 3A 231
                        Bedminster, NJ 07921

                        Atmos Energy
                        P.O. Box 619785
                        Dallas, TX 75261-9785

                        Bank of America
                        P.O. Box 15019
                        Wilmington, DE 19886-3634

                        Blount Co. General Sessions Court Clerk
                        928 E. Lamar Alexander Pkwy
                        Maryville, TN 37804
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 72 of 79


                    Blount Gastroenterology Associates, PC
                    1706 E. Lamar Alexander Pkwy.
                    Maryville, TN 37804

                    Blount Memorial Hospital
                    907 E. Lamar Alexander Pkwy.
                    Maryville, TN 37804-5016

                    Blount Memorial Hospital
                    PO Box 9830
                    Maryville, TN 37802-9830

                    Blount Memorial Physicians Group
                    PO Box 5629
                    Maryville, TN 37802-5629

                    Blount Memorial Physicians Group
                    PO Box 9820
                    Maryville, TN 37802

                    Blount Pathologists, LLC
                    P.O. Box 3317
                    Indianapolis, IN 46206

                    Blue Cross/Blue Shield of TN
                    801 Pine Street
                    Chattanooga, TN 37402-2555

                    Blue Cross/Blue Shield of TN
                    1 Cameron Hill Circle
                    Chattanooga, TN 37402

                    Capital One
                    PO Box 30285
                    Salt Lake City, UT 84130

                    Carter Express Inc.
                    4020 W. 73rd Street
                    Anderson, IN 46011

                    CDE Group
                    P.O. Box 126
                    Waterloo, IA 50704

                    Charter Communications
                    PO Box 9001933
                    Louisville, KY 40290-1933

                    Check Into Cash
                    P.O. Box 550
                    201 Keith St., Ste. 80
                    Cleveland, TN 37364
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 73 of 79


                    Chex Systems
                    Consumer Relations
                    7805 Hudson Road, Ste. 100
                    Saint Paul, MN 55125

                    Classic Credit Company
                    612 W.Lamar Alexander Pkwy.
                    Maryville, TN 37801

                    Comcast
                    P.O. Box 530099
                    Atlanta, GA 30353-0099

                    Comcast Cablevision
                    5720 Asheville Highway
                    Knoxville, TN 37924-2701

                    Commonwealth Financial Systems
                    245 N. Main Street
                    Dickson City, PA 18519

                    Credit Collection Services
                    Payment Processing Center
                    PO Box 55126
                    Boston, MA 02205-5126

                    Credit Protection Association, L.P.
                    P.O. Box 802068
                    Dallas, TX 75380-2068

                    Creditone LLC
                    Dept. 851
                    P.O. Box 4115
                    Concord, CA 94524

                    Daniel Trotter
                    3612 Louisville Road
                    Louisville, TN 37777

                    DirecTV
                    P.O. Box 9001069
                    Louisville, KY 40290-1069

                    Dish Network
                    9601 S. Meridian Blvd.
                    Englewood, CO 80112

                    Diversified Adjustment Services, Imc.
                    PO Box 551268
                    Jacksonville, FL 32255-1268

                    East TN Children's Hospital
                    P.O. Box 2528
                    Knoxville, TN 37901
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 74 of 79


                    Easy Way Used Cars
                    4726 Clinton Hwy.
                    Knoxville, TN 37912

                    ERC, LLC
                    P.O. Box 57610
                    Jacksonville, FL 32241

                    ERC, LLC
                    P.O. Box 57547
                    Jacksonville, FL 32241

                    Fingerhut/Direct Marketing Inc./Webbank
                    P.O. Box 166
                    Newark, NJ 07101

                    Fishtail Financial
                    8413 Kingston Pike
                    Knoxville, TN 37919

                    Fort Sanders Loudon Medical Center
                    c/o Wakefield and Associates, Inc. (1)
                    PO Box 59003
                    Knoxville, TN 37950-9003

                    Ft. Loudon Medical Center
                    P.O. Box 52768
                    Knoxville, TN 37950

                    Ft. Loudon Medical Center
                    Knoxville Business Office Services
                    Bldg. C
                    1420 Centerpoint Blvd.
                    Knoxville, TN 37932

                    Ft. Sanders Regional Medical Center
                    Knoxville Business Office Services
                    1420 Centerpoint Blvd Bldg C
                    Knoxville, TN 37932

                    Ft. Sanders Regional Medical Center
                    Department 888001
                    Knoxville, TN 37995-0001

                    Geico Advantage Insurance Company
                    One Geico Plaza
                    Bethesda, MD 20810-0001

                    Grainger
                    P.O. Box 419267
                    Kansas City, MO 64141

                    Green Bank
                    2215 E. Lamar Alexander Parkway
                    Maryville, TN 37801
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 75 of 79


                    HCFS Healthcare Financial Services, LLC
                    Alcoa Billing Center
                    3429 Regal Drive
                    Alcoa, TN 37701-3265

                    HRRG
                    P.O. Box 8486
                    Coral Springs, FL 33075

                    I-Deal Auto Sales
                    1771 W. Broadway Avenue
                    Maryville, TN 37801

                    I-Deal Auto Sales
                    1771 W. Broadway
                    Maryville, TN 37801

                    I.C. System, Inc.
                    444 Hwy. 96 East
                    P.O. Box 64794
                    Saint Paul, MN 55164-0794

                    Internal Revenue Service
                    Centralized Insolvency Operations
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346

                    Kenny L. Saffles, Esq.
                    Howard H. Baker Jr. US Courthouse
                    800 Market Street, #211
                    Knoxville, TN 37901

                    Laura Tragesser Weber, Atty.
                    Wakefield & Associates fka RRC
                    P.O. Box 51272
                    Knoxville, TN 37950-1272

                    LeConte Radiology
                    P.O. Box 1445
                    Indianapolis, IN 46206-1445

                    Lendmark Financial Services, Inc.
                    1121 Hunters Crossing Drive
                    Alcoa, TN 37701-1852

                    Lendmark Financial Services, Inc.
                    2118 Usher St. N.W.
                    P.O. Box 2969
                    Covington, GA 30015-7969

                    Lexington Medical Center
                    2720 Sunset Blvd.
                    West Columbia, SC 29169
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 76 of 79


                    Luling Emergency Physicians
                    P.O. Box 2283
                    Mansfield, TX 76063

                    Maryville Anesthesiologists, PC
                    P.O. Box 3181
                    Indianapolis, IN 46206-3181

                    Mid South Acceptance
                    1800 Mount Vernon
                    Cleveland, TN 37311

                    Money To Go
                    2421 E. Broadway Ave.
                    Maryville, TN 37804

                    NPRTO South-East, LLC
                    256 West Data Drive
                    Draper, UT 84020

                    Online Collections
                    P.O. Box 1489
                    Winterville, NC 28590

                    Optima Recovery Services, LLC
                    6215 Kingston Pike, Ste. B
                    P.O. Box 52968
                    Knoxville, TN 37950-2968

                    OrthoTennessee
                    P.O. Box 59003
                    Knoxville, TN 37950

                    OrthoTennessee
                    260 Ft. Sanders West Blvd.
                    Knoxville, TN 37922

                    Park Med Urgent Care Center
                    P.O. Box 740023
                    Cincinnati, OH 45274

                    Professional Finance Co.
                    P.O. Box 1686
                    Greeley, CO 80632

                    Progressive Leasing, LLC
                    P.O. Box 413110
                    Salt Lake City, UT 84141-3110

                    Regional Obstetrical Consultants
                    1930 Alcoa Hwy A
                    Knoxville, TN 37920
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 77 of 79


                    Reports, Inc.
                    PO Box 10305
                    Knoxville, TN 37939

                    SDI Division Inc.
                    136 S. Main Street
                    Spanish Fork, UT 84660

                    Security Finance
                    P.O. Box 3146
                    Spartanburg, SC 29304

                    Southeastern Emergency Physicians, LLC
                    P O Box 740023
                    Cincinnati, OH 45274-0023

                    Springleaf Financial Services
                    204 S. Calderwood Street, Ste. J
                    Alcoa, TN 37701-2106

                    Springleaf Financial/American General
                    600 North Royal Ave.
                    Evansville, IN 47715

                    Sprint Corp.
                    ATTN: Bankruptcy Dept.
                    P.O. Box 7949
                    Overland Park, KS 66207-0949

                    Stellar Recovery
                    4500 Salisburg Road, Ste. 10
                    Jacksonville, FL 32216

                    Stellar Recovery
                    P.O. Box 1234
                    Fort Mill, SC 29716-1234

                    Sun Loan Company
                    254 Spencer Lane
                    San Antonio, TX 78201-2016

                    Sunrise Acceptance, Inc.
                    P.O. Box 2577
                    Cleveland, TN 37320-2577

                    Suntrust Bank
                    ATTN: Bankruptcy Dept. RVW 3034
                    P.O. Box 27767
                    Richmond, VA 23261

                    Tennova-St. Mary's Medical Center
                    Physicians Regional Medical Center
                    P.O. Box 743764
                    Atlanta, GA 30374-3764
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 78 of 79


                    The Canyon & Knox Landing
                    600 E. Inskip Drive
                    Knoxville, TN 37912

                    TN Dept of Financial Respon.
                    c/o TN Attorney General's Office
                    Bankruptcy Division
                    P.O. Box 20207
                    Nashville, TN 37202-0207

                    Topside Family Physicians
                    1921 Topside Road, Ste. 200
                    Louisville, TN 37777

                    ULine
                    P.O. Box 88741
                    Chicago, IL 60680

                    United Auto Sales
                    4950 Chapman Hwy.
                    Knoxville, TN 37920

                    University Radiology
                    5401 Kingston Pike, Suite 540
                    Knoxville, TN 37919-5054

                    UT Medical Center
                    P.O. Box 51388
                    Knoxville, TN 37950

                    Verizon Wireless
                    P.O. Box 650051
                    Dallas, TX 75265

                    Vista Radiology, PC
                    Department 888302
                    Knoxville, TN 37995-8302

                    Wakefield & Associates
                    7005 Middlebrook Pike
                    P.O. Box 50250
                    Knoxville, TN 37950

                    Walgreens
                    Take Care Health Systems
                    P.O. Box 74008594
                    Chicago, IL 60674-8594

                    Wholesale Collectors
                    P.O. Box 5213
                    Janesville, WI 53547
Case 3:19-bk-33594-SHB   Doc 1 Filed 11/06/19 Entered 11/06/19 11:39:50   Desc
                         Main Document   Page 79 of 79


                    William F. McCormick, Sr. Cnsl
                    Office of the Attorney General
                    Bankruptcy Unit
                    426 5th Avenue, 2nd Floor
                    Nashville, TN 37243-0489
